United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 26, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-51401
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE LUIS BELLOC,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 4:04-CR-143-ALL
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Jose Luis Belloc appeals his jury-trial convictions on two

counts of possessing with intent to distribute 50 kilograms or

more, but less than 100 kilograms, of marijuana.    The offenses

occurred on April 16, 2004, and on May 6, 2004.    The former

offense involved marijuana bundles hidden in a flatbed trailer;

the latter involved marijuana bundles secreted in compartments in

a pickup truck driven by Belloc.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-51401
                                 -2-

     Belloc argues that the evidence was insufficient to show

that he knowingly possessed marijuana on either occasion.    In

reviewing the sufficiency of the evidence, this court considers

the evidence in the light most favorable to the verdict, drawing

all reasonable inferences in support of the verdict.     United

States v. Ortega-Reyna, 148 F.3d 540, 543 (5th Cir. 1998).

     After reviewing the record, we have determined that there

was sufficient evidence to support Belloc’s convictions.    Border

Patrol agents identified Belloc as one of two persons associated

with the trailer used in the April 16, 2004, offense.    Belloc’s

explanation that he was transporting “antiques” in a heavy

trailer along a rough, unpaved portion of Texas Farm Road 2810

(“FM 2810”), which bypasses a fixed checkpoint on a paved

highway, was implausible.   Belloc’s story provides additional

circumstantial evidence of his knowledge of the marijuana

concealed in the trailer.   See United States v. Jones, 185 F.3d
459, 464 (5th Cir. 1999).

     As to the May 6, 2004, offense, Belloc was identified as the

driver of the truck containing secreted marijuana bundles.

Belloc’s explanation that he picked up the truck at an

establishment in Candelaria, Texas, and was innocently driving

the vehicle along FM 2810 as a favor for a man he had met in a

bar in Mexico was implausible, and Belloc’s nervousness upon

being stopped by Border Patrol agents is additional evidence that

he had knowledge of the contraband concealed in the truck.        See
                              No. 04-51401
                                   -3-

id.   Considering the evidence in the light most favorable to the

verdict, and drawing all reasonable inferences in support of the

verdict, the evidence was sufficient to support Balloc’s

convictions.      See Ortega-Reyna, 148 F.3d at 543.

      Belloc also argues that the Government failed to establish

venue for either offense.     Venue need only be shown by a

preponderance of the evidence.      United States v. Carreon-Palacio,

267 F.3d 381, 390 (5th Cir. 2001).     “Absence of direct proof of

venue will not defeat conviction where inferences of venue may

properly be drawn from circumstantial evidence.”       Weaver v.

United States, 298 F.2d 496, 498 (5th Cir. 1962).      Here, the

testimony of Border Patrol agents established that the offenses

occurred on FM 2810, and maps showed that FM 2810 was within the

jurisdiction of the district court.      See 28 U.S.C. § 124(d)(6).

We therefore conclude that the evidence was sufficient to

establish venue.

      AFFIRMED.